ON MOTION FOR REHEARING.
It is alleged in the motion for a rehearing that the court, in rendering its decision, overlooked certain specified cases, and misapplied the decisions in those cases not overlooked. *Page 652 
We plead not guilty to the indictment. The cases that we are charged with overlooking were cited in the original brief of counsel for the Southern, and received our careful consideration, as is shown by the following excerpt from our opinion: "The fact that the Southern, although vouched, did not appear in court and filed no pleadings in either of the two previous suits is immaterial. It could have appeared, and, as shown by the facts of the case, could have set up in those suits the same defenses which it made in this case; and having neglected to defend itself in those suits, it can not now be heard to contest the justice of the claim. The Southern has had its day in court, and can not have another. Bullock v. Winter, supra; Raleigh  Gaston R.Co. v. W.  A. R. Co., supra. It clearly appears from the evidence and the record that the ground of the liability of the vouchers in the two previous suits and the ground of the liability of the Southern in this suit arose from the same subject-matter — the shipment that the Southern itself, as the delivering common carrier, delivered at its destination. Furthermore, the notices of the avouchments served upon the Southern specifically informed it that the claims against the vouchers were in regard to the pilfering of that same shipment. The Southern was no stranger to the subject-matter of the former suits, and those suits were `of such a kind' that the Southern could have set up therein the same defenses which it could have set up if it had been a party defendant to the suits. This being true, and the Southern, having been properly vouched into court, is concluded by the judgments in the former suits, and a verdict for Acme was demanded by the law and the evidence. The cases cited in behalf of the Southern which hold that the voucher `still has the burden of showing that the vouchee is responsible to him, and to do this will require allegation and proof of extrinsic matter unless the record in the former suits may suffice to establish such responsibility,' are not in conflict with our present ruling, for the records in the two previous suits were sufficient to establish such responsibility against the Southern. Moreover, those cited cases did not deal with the controlling law in this case, to wit, that the judgment obtained against a voucher is conclusive against the vouchee as to the right of the plaintiff to recover the amount of the verdict rendered in the suit against the voucher, and as to all defensesthat either the voucher or vouchee set up, or could have set up,
in the suit against *Page 653 
the voucher." Nor do we think that we have misapplied or misinterpreted Judge Russell's opinion in the Raleigh  GastonR. Co. case, 6 Ga. App. 616. In our original opinion we quoted the following part of the first headnote of that case: "For one who is himself sued to have a right to vouch another into court, it is not enough that the vouchee is liable in some way to the voucher, but it must appear that the liability of the vouchee arises from the identical cause of action upon which the voucher is in danger of being held liable, or that the ground of theliability arises from the same subject-matter." That ruling of this court is clear, unequivocal, and unambiguous and covers this case like a blanket. Moreover, in Usry v. Hines Lumber Co.,
supra, the Raleigh  Gaston case was approvingly cited. After careful consideration of the grounds of the original and supplementary motions for a rehearing, we see no merit in any of them.
Rehearing denied. MacIntyre and Gardner, JJ., concur.